UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934Date of Report (Date of earliest event reported): January 15, 2008 State Street Corporation (Exact name of registrant as specified in its charter) Massachusetts 001-07511 04-2456637 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Lincoln Street, Boston, Massachusetts 02111 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (617) 786-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
